1, mix ei,:zizsARY

NO. 2869O

IN THE INTERMEDIATE COURT OF APPEALS

(...
:;1“*’4
"‘§

0F THE sTATE 0F HAwAfI

   

JEFFREY sMITH AND LAUREL sMITH, plaintiffs-Appe1f§§
v, HEINz-GUENTHER PINK, Defendant-Appe11ant #"

ne ;3 w Lz nev am

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT

HONOLULU DIVISION

(CIVIL NO. lRCO7-7ll)

ORDER DENYING MOTION FOR RECONSIDERATION
(By: Foley, Presiding Judge,

Fujise and Leonard, JJ.)
Upon consideration of Defendant#Appellant Heinz~

Guenther Pink's letter dated April 20,

2010, which this Court
will construe as a motion to reconsider the April l5,

2010

summary disposition order, the papers in support, and the records
and files herein,

IT IS HEREBY ORDERED that the motion for
reconsideration is denied.

DATED:

Honolulu, Hawafi, April 27, 20lO.

¢£.~//2 /»’»Q

Presiding Judge 7

On the motion:

Heinz-Guenther Pink
Pro Se Defendant-Appellant

 

g§‘\\.£